Exhibit 10.4



PREMIERWEST BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT
(SERP)

     THIS SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT (this “Agreement”) is
made December 13, 2007, by and between PremierWest Bancorp, an Oregon
corporation (“Bancorp”), PremierWest Bank, an Oregon-chartered, FDIC-insured
bank with its main office in Medford, Oregon (the “Bank”), and Richard Hieb,
(the “Executive”). This Agreement is effective retroactively to January 1, 2005.

     WHEREAS, the Executive has contributed substantially to the success of the
Bank and its parent corporation, PremierWest Bancorp (“Bancorp”), and the Bank
desires that the Executive continue in its employ;

     WHEREAS, to encourage the Executive to remain an employee of the Bank, the
Bank is willing to provide supplemental retirement benefits to the Executive,
payable out of the Bank’s general assets;

     WHEREAS, none of the conditions or events included in the definition of the
term “golden parachute payment” contained in section 18(k)(4)(A)(ii) of the
Federal Deposit Insurance Act [12 U.S.C. 1828(k)(4)(A)(ii)] and in Federal
Deposit Insurance Corporation Rule 359.1(f)(1)(ii) [12 CFR 359.1(f)(1)(ii)]
exists or, to the best knowledge of the Bank, is contemplated insofar as the
Bank is concerned;

     WHEREAS, this Agreement is a continuation of and amendment to the prior
Supplemental Executive Retirement Plan Agreement between the Bank and the
Executive dated July 24, 2004 as amended;

     WHEREAS, this Agreement constitutes a plan of deferred compensation; and

     WHEREAS, this Agreement is intended to comply with § 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and any ambiguity hereunder shall
be interpreted in such a way as to comply, to the extent necessary, with Code §
409A and the regulations thereunder;

     NOW THEREFORE, in consideration of the foregoing premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:



ARTICLE 1
DEFINITIONS



     Whenever used in this Agreement, the following terms shall have the
meanings specified:

- 1 -

--------------------------------------------------------------------------------

     1.1 “Adjusted Base Salary” means the highest amount of Base Salary paid to
the Executive during employment with the Bank.

     1.2 “Base Salary” means the annual base compensation, not including any
bonuses or benefits, paid to the Executive.

     1.3 “Cause” for an Executive’s termination for Cause will exist upon the
occurrence of one or more of the following events:

          (a) Fraudulent Conduct. An intentional act of fraud, embezzlement, or
theft by Executive in the course of his employment with PremierWest Bancorp or
the Bank. No act or failure to act on Executive’s part shall be deemed to have
been intentional if it was due primarily to an error in judgment or negligence.
An act or failure to act on Executive’s part shall be considered intentional if
it is not in good faith and it is without a reasonable belief that the action or
failure to act is in PremierWest’s best interests,

          (b) Material Breach of Employment Agreement. A material breach by
Executive of his Employment Agreement if such breach is not remedied or is not
being remedied to the Board or the Bank Board’s satisfaction within 30 days
after written notice, including a detailed description of the breach, has been
delivered by the respective board to Executive,

          (c) Gross Negligence/Insubordiation. Gross negligence or
insubordination by Executive in the performance of his duties as an officer of
PremierWest Bankcorp or the Bank if such gross negligence or insubordination is
not remedied or is not being remedied to the Board or the Bank Board’s
satisfaction within 30 days after written notice, including a detailed
description of the gross negligence or insubordination, has been delievered by
the respective board to Executive,

          (d) Breach of Fiduciary Duties. A breach by Executive of his fiduciary
duties to PremierWest Bancorp and its stockholders or misconduct involving
dishonesty, in either case whether in his capacity as an officer of PremierWest
Bancorp or the Bank,

          (e) Criminal Conviction. Conviction of Executive for a felony or
conviction of a misdemeanor involving moral turpitude,

          (f) Violation of Law. Intentional violation of any law or significant
policy of PremierWest Bancorp or the Bank committed in connection with
Executive’s employment, which has a material adverse effect on PremierWest
Bancorp or the Bank, or

      (g) FDIC Removal Order. Removal of Executive from office or permanent
prohibition of Executive from participating in the conduct of PremierWest Bank’s
affairs by an order issued under Section 8(e)(4) or (g)(1) of the Federal
Deposit Insurance Act, 12 U.S.C. 1818(e)(4) or (g)(1).

     1.4 “Change in Control” means if any one of the following events occurs:

- 2 -

--------------------------------------------------------------------------------

          (a) Merger. Bancorp merges into or consolidates with another
corporation, or merges another corporation into Bancorp, and as a result less
than 50% of the combined voting power of the resulting corporation immediately
after the merger or consolidation is held by Persons who were the holders of
Bancorp’s voting securities immediately before the merger or consolidation;

          (b) Acquisition of Significant Share Ownership. (1) A report on
Schedule 13D or another form or schedule (other than Schedule 13G) is filed or
is required to be filed under sections 13(d) or 14(d) of the Securities Exchange
Act of 1934, if the schedule discloses that the filing person or persons acting
in concert has or have become the beneficial owner of 25% or more of a class of
Bancorp’s voting securities, or (2) a person or persons acting in concert has or
have become the beneficial owner of 10% or more of a class of Bancorp’s voting
securities and the person or the person’s or group’s nominee becomes the
Chairman of the Board of Bancorp, but this paragraph (b) shall not apply to
beneficial ownership of voting shares of Bancorp held in a fiduciary capacity by
an entity in which Bancorp directly or indirectly beneficially owns 50% or more
of the outstanding voting securities;

          (c) Change in Board Composition. During any period of two consecutive
years, individuals who constitute Bancorp’s board of directors at the beginning
of the two-year period cease for any reason to constitute at least a majority
thereof; provided, however, that for purposes of this paragraph (c) each
director who is first elected by the board (or first nominated by the board for
election by stockholders) by a vote of at least two-thirds (2/3) of the
directors who were directors at the beginning of the period shall be deemed to
have been a director at the beginning of the two-year period; or

          (d) Sale of Assets. Bancorp sells to a third party all or
substantially all of Bancorp’s assets. For this purpose, sale of all or
substantially all of Bancorp’s assets includes sale of the shares or assets of
the Bank.

     1.4 “Disability” means the Executive (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) is, by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than 3 months under an accident and health plan covering employees
of the Bank. The Executive must submit proof to the Bank of the carrier’s or
Social Security Administration’s determination upon the request of the Bank.

     1.5 “Disability Retirement” means termination of the Executive’s employment
due to Disability.

     1.6 “Effective Date” means the date indicated in the first paragraph
hereof.

     1.7 “Good Reason” for Executive’s Termination of Employment by resignation
will exist upon the occurrence, without Executive’s consent, of one or more of
the following events,

- 3 -

--------------------------------------------------------------------------------

if Executive has informed PremierWest in writing of the circumstances described
below in this Section that could give rise to Termination of Employment for Good
Reason and PremierWest has not removed the circumstances within 30 days of the
written notice:

          (a) Reduction in Base Salary. A reduction of Executive’s Base Salary,

          (b) Reduced Participation in Bonus, Incentive, Compensation, and Other
Plans. A reduction of Executive’s bonus, incentive, and other compensation award
opportunities under PremierWest Bancorp’s benefit plans and the Bank’s benefit
plans, unless in the case of either, a company-wide reduction of all officers’
award opportunities occurs simultaneously,

          (c) Participation in Benefit Plans. Discontinuance of Executive’s
participation in any officer or employee benefit plan maintained by PremierWest
Bancorp or by the Bank, unless the plan is discontinued by reason of law or loss
of tax deductibility to PremierWest with respect to contributions to the plan,
or is discontinued as a matter of PremierWest Bancorp policy or PremierWest Bank
policy applied equally to all participants in the plan,

          (d) A Reduction in Responsibilities or Status (other than such changes
as are consistent with anticipated retirement) based on one of the following:

               (1) Assignment to Executive of duties or responsibilities that
are materially inconsistent with Executive’s position as stated in Executive’s
Employment Agreement or that represent a material reduction of his authority,

               (2) Any other action by PremierWest that results in a material
reduction or material adverse change in Executive’s position, authority, duties
or responsibilities,

               (3) Failure to appoint or reappoint Executive to the position
stated in his Employment Agreement, or

               (4) Following a Change in Control, failure to retain Executive in
an executive officer position with authority, duties or responsibilities
consistent with that of an executive officer.

(Subsections (d)(1), (2) and (3) do not apply following a Change in Control),

          (e) Failure to Obtain Assumption Agreement. The failure of a successor
or assign of the Bank to assume and agree to perform this Agreement and the
Executive’s Employment Agreement, if assignment and assumption does not occur
automatically under operation of law,

          (f) Termination without Compliance with this Agreement. Termination by
PremierWest of Executive’s employment without the notice required under
Executive’s Employment Agreement,

- 4 -

--------------------------------------------------------------------------------

           (g) Material Breach. A material breach of Executive’s Employment
Agreement by PremierWest that is not corrected within a reasonable time, or

          (h) Relocation of Executive. Requiring Executive to change his
principal work location, to any location that is more than 15 miles from the
location of PremierWest Bancorp’s principal executive offices on the date of
this Agreement.

     1.8 “Person” means an individual, corporation, partnership, trust,
association, joint venture, pool, syndicate, sole proprietorship, unincorporated
organization or other entity.

     1.9 “Plan Year” means a twelve-month period commencing on January 1, and
ending on the last day of December of each year. The initial Plan Year shall
commence on the Effective Date of this Agreement.

     1.10 “Termination of Employment” with the Bank means a separation from
service under Code § 409A and the regulations thereunder, as such regulations
may change from time to time, or any successor provision of the Code and
regulations. For purposes of this Agreement, if there is a dispute over the
employment status of the Executive or the date of termination of the Executive’s
employment, the Bank shall have the sole and absolute right to decide the
dispute, unless a Change in Control shall have occurred.



ARTICLE 2
LIFETIME BENEFITS



     2.1 Normal Retirement Benefit. Except in the event of Executive’s
Termination of Employment by reason of death or Disability or any termination
giving rise to a benefit under Section 2.3 or 2.4, the Bank shall pay to the
Executive the benefit described in this Section 2.1 instead of any other benefit
under this Article 2.

          2.1.1 Amount of Benefit. The annual benefit under this Section 2.1
shall be $85,067 per year.

          2.1.2 Payment of Benefit. The payment of benefits under this Section
2.1 shall begin on June 1, 2008. The Bank shall pay the annual benefit to the
Executive in 12 equal monthly installments with the first installment paid on
June 1, 2008 and the remaining installments paid on the first day of each month
for the remainder of the Executive’s life.

     2.2 Disability Retirement Benefit. Upon the Executive’s Disability
Retirement before May 1, 2008, the Bank shall pay to the Executive the benefit
described in this Section 2.2 instead of any other benefit under this Article 2.

          2.2.1 Amount of Benefit. The annual benefit under this Section 2.2 is
the amount in Section 2.1.1.

- 5 -

--------------------------------------------------------------------------------

          2.2.2 Payment of Benefit. The payment of the benefits under this
Section 2.2 shall begin on the first day of the month on or after the date of
Disability Retirement, but no later than June 1, 2008. The Bank shall pay the
annual benefit to the Executive in 12 equal monthly installments with the first
installment paid on the first day of the month on or after the date of
Disability Retirement and the remaining installments paid on the first day of
each month for the remainder of the Executive’s life.

     2.3 Premature Termination Benefit. If the Executive’s employment with the
Bank is terminated by the Bank without Cause or by the Executive for Good
Reason, the Bank shall pay to the Executive the benefit described in this
Section 2.3 instead of any other benefit under this Article 2.

          2.3.1 Amount of Benefit. The annual benefit under this Section 2.3 is
the amount in Section 2.1.1.

          2.3.2 Payment of Benefit. The payment of the benefits under this
Section 2.3 shall begin on June 1, 2008. The Bank shall pay the annual benefit
to the Executive in 12 equal monthly installments with the first installment
paid on June 1, 2008 and the remaining installments paid on the first day of
each month for the remainder of the Executive’s life.

     2.4 Change-in-Control Retention Benefit. If more than six (6) months after
a Change in Control, and before June 1, 2008, the Executive’s employment is
terminated for any reason other than for Cause, the Bank shall pay to the
Executive the benefit described in this Section 2.4 instead of any other benefit
under this Article 2.

          2.4.1 Amount of Benefit. The annual benefit under this Section 2.4 is
the amount in Section 2.1.1.

          2.4.2 Payment of Benefit. The payment of the benefits under this
Section 2.4 shall begin on June 1, 2008. The Bank shall pay the annual benefit
to the Executive in 12 equal monthly installments with the first installment
paid on June 1, 2008 and the remaining installments paid on the first day of
each month for the remainder of the Executive’s life.



ARTICLE 3
DEATH BENEFITS



     3.1 Death During Active Service. Except as provided in Section 5.1, if the
Executive dies in active service to the Bank before June 1, 2008, the
Executive’s designated beneficiary is entitled to receive the benefit in this
Section 3.1 instead of any other benefit under this Agreement.

          3.1.1 Amount of Benefit. The annual benefit under this Section 3.1 is
the amount in Section 2.1.1.

          3.1.2 Payment of Benefit. Beginning with the month after the
Executive’s death, the Bank shall pay the annual benefit to the Executive’s
designated beneficiary in 12

- 6 -

--------------------------------------------------------------------------------

monthly installments on the first day of each month. The annual benefit shall be
paid to the Executive’s designated beneficiary for 15 years.

     3.2 Death During Benefit Period. If the Executive dies after benefit
payments under Article 2 have commenced, and if benefit payments have been paid
to Executive for less than 15 years, the Bank shall pay to the Executive’s
beneficiary(ies) at the same time and in the same amounts the benefits that
would have been paid to Executive, had the Executive survived, but the total
period of payments to Executive and Executive’s beneficiary(ies) shall not
exceed 15 years.

     3.3 Death After Termination of Employment But Before Benefit Payments
Commence. If the Executive is entitled to benefit payments under Article 2, but
dies before payments commence, the benefits shall be payable to the Executive’s
beneficiary(ies), but the payments shall commence on the first day of the month
after the date of the Executive’s death, and payments shall be paid to the
beneficiary(ies) for 15 years. Annual payments shall be in the same amounts they
would have been paid to the Executive had the Executive survived.



ARTICLE 4
BENEFICIARIES



     4.1 Beneficiary Designations. The Executive shall designate a beneficiary
or beneficiaries by filing a written designation with the Bank. The Executive
may revoke or modify the designation at any time by filing a new designation.
However, designations will be effective only if signed by the Executive and
accepted by the Bank during the Executive’s lifetime. The Executive’s
beneficiary designation shall be deemed automatically revoked if the beneficiary
predeceases the Executive, or if the Executive names a spouse as beneficiary and
the marriage is subsequently dissolved. If the Executive dies without a valid
beneficiary designation, all payments shall be made to the Executive’s estate.

     4.2 Facility of Payment. If a benefit is payable to a minor, to a person
declared incapacitated, or to a person incapable of handling the disposition of
his or her property, the Bank may pay such benefit to the guardian, legal
representative or person having the care or custody of such minor, incapacitated
person or incapable person. The Bank may require such proof of incapacity,
minority or guardianship as the Bank deems appropriate before distribution of
the benefit. Distribution shall completely discharge the Bank from all liability
for such benefit.



ARTICLE 5
GENERAL LIMITATIONS



     5.1 Misstatement. The Bank shall not pay any benefit under this Agreement
if the Executive has made any material misstatement of fact on any application
or resume provided to the Bank, or on any application for any benefits provided
by the Bank to the Executive.

     5.2 Removal. If the Executive is removed from office or permanently
prohibited from participating in the conduct of the Bank’s affairs by an order
issued under section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12
U.S.C. 1818(e)(4) or (g)(1), all obligations of the Bank under this Agreement
shall terminate as of the effective date of the order.

- 7 -

--------------------------------------------------------------------------------

     5.3 Insolvency. If the Commissioner of the Oregon Department of Banking
appoints the Federal Deposit Insurance Corporation as receiver for the Bank
under Oregon Revised Statutes section 711.405, all obligations under this
Agreement shall terminate as of the date of the Bank’s declared insolvency.



ARTICLE 6
CLAIMS AND REVIEW PROCEDURES



     6.1 Claims Procedure. If the Executive or his beneficiary (“claimant”) has
not received benefits under the Agreement that he or she believes should be paid
shall make a claim for such benefits as follows:

          6.1.1 Initiation – Written Claim. The claimant initiates a claim by
submitting to the Bank a written claim for the benefits.

          6.1.2 Timing of Bank Response. The Bank shall respond to such claimant
within 90 days after receiving the claim. If the Bank determines that special
circumstances require additional time for processing the claim, the Bank can
extend the response period by an additional 90 days by notifying the claimant in
writing, prior to the end of the initial 90-day period, that an additional
period is required. The notice of extension must set forth the special
circumstances and the date by which the Bank expects to render its decision.

          6.1.3 Notice of Decision. If the Bank denies part or all of the claim,
the Bank shall notify the claimant in writing of such denial. The Bank shall
write the notification in a manner calculated to be understood by the claimant.
The notification shall set forth:

          6.1.3.1 The specific reasons for the denial;

          6.1.3.2 A reference to the specific provisions of the Agreement on
which the denial is based;

          6.1.3.3 A description of any additional information or material
necessary for the claimant to perfect the claim and an explanation of why it is
needed;

          6.1.3.4 An explanation of the Agreement’s review procedures and the
time limits applicable to such procedures; and

          6.1.3.5 A statement of the claimant’s right to bring a civil action
under ERISA (Employees Retirement Income Security Act) Section 502(a) following
an adverse benefit determination on review.

     6.2 Review Procedure. If the Bank denies part or all of the claim, the
claimant shall have the opportunity for a full and fair review by the Bank of
the denial, as follows:

- 8 -

--------------------------------------------------------------------------------

          6.2.1 Initiation – Written Request. To initiate the review, the
claimant, within 60 days after receiving the Bank’s notice of denial, must file
with the Bank a written request for review.

          6.2.2 Additional Submissions – Information Access. The claimant shall
then have the opportunity to submit written comments, documents, records and
other information relating to the claim. The Bank shall also provide the
claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

          6.2.3 Considerations on Review. In considering the review, the Bank
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.

          6.2.4 Timing of Bank Response. The Bank shall respond in writing to
such claimant within 60 days after receiving the request for review. If the Bank
determines that special circumstances require additional time for processing the
claim, the Bank can extend the response period by an additional 60 days by
notifying the claimant in writing, prior to the end of the initial 60-day
period, that an additional period is required. The notice of extension must set
forth the special circumstances and the date by which the Bank expects to render
its decision.

          6.2.5 Notice of Decision. The Bank shall notify the claimant in
writing of its decision on review. The Bank shall write the notification in a
manner calculated to be understood by the claimant. The notification shall set
forth:

               6.2.5.1 The specific reasons for the denial;

               6.2.5.2 A reference to the specific provisions of the Agreement
on which the denial is based;

               6.2.5.3 A statement that the claimant is entitled to receive,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits; and

               6.2.5.4 A statement of the claimant’s right to bring a civil
action under ERISA Section 502(a).



ARTICLE 7
MISCELLANEOUS



     7.1 Amendments and Termination. This Agreement may be amended or terminated
only by a written agreement signed by the Bank and the Executive.

- 9 -

--------------------------------------------------------------------------------

     7.2 Binding Effect. This Agreement shall bind the Executive and the Bank,
and their beneficiaries, survivors, executors, successors, administrators and
transferees.

     7.3 No Guarantee of Employment. This Agreement is not an employment policy
or contract. It does not give the Executive the right to remain an employee of
the Bank, nor does it interfere with the Bank’s right to discharge the
Executive. It also does not require the Executive to remain an employee nor
interfere with the Executive’s right to terminate employment at any time.

     7.4 Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached, or encumbered in any manner.

     7.5 Successors; Binding Agreement. If any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Bank does not assume this
Agreement by operation of law, the Bank shall require such successor to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Bank would be required to perform this Agreement if no
such succession had occurred. The Bank’s failure to obtain an assumption
agreement, if necessary, before the succession becomes effective shall be
considered a breach of this Agreement and shall entitle the Executive to the
right to payments specified in Section 2.4. This Agreement shall not be
terminated by the voluntary or involuntary dissolution of the Bank, by any
merger, consolidation or acquisition where the Bank is not the surviving
corporation, by any transfer of all or substantially all of the Bank’s assets,
or by any other change in the Bank’s structure or the manner in which the Bank’s
business or assets are held. Executive shall not be deemed to have had a
Termination of Employment upon the occurrence of one of the foregoing events.

     7.6 Tax Withholding. The Bank shall withhold any taxes that are required to
be withheld from the benefits provided under this Agreement.

     7.7 Applicable Law. Except to the extent preempted by the laws of the
United States of America, the validity, interpretation, construction, and
performance of this Agreement shall be governed by and construed in accordance
with the laws of the State of Oregon, without giving effect to the principles of
conflict of laws of such state.

     7.8 Unfunded Arrangement. The Executive and the Executive’s
beneficiary(ies) are general unsecured creditors of the Bank for the payment of
benefits under this Agreement. The benefits represent the mere promise by the
Bank to pay such benefits. The rights to benefits are not subject in any manner
to anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors. Any insurance on the Executive’s life
is a general asset of the Bank to which the Executive and beneficiary(ies) have
no preferred or secured claim.

     7.9 Administration. The Bank shall have the powers that are necessary to
administer this Agreement, including but not limited to the power to:

          (a) interpret the provisions of the Agreement;

- 10 -

--------------------------------------------------------------------------------

          (b) establish and revise the method of accounting for the Agreement;

          (c) maintain a record of benefit payments; and

         (d) establish rules and prescribe forms necessary or desirable to
administer the Agreement.

     7.10 Named Fiduciary. The Bank shall be the named fiduciary and plan
administrator under this Agreement. The named fiduciary may delegate to others
certain aspects of the management and operation responsibilities of the plan,
including the employment of advisors and the delegation of ministerial duties to
qualified individuals.

     7.11 Severability. If for any reason any provision of this Agreement is
held invalid, such invalidity shall not affect any other provision of this
Agreement, and each such other provision shall continue in full force and effect
to the full extent consistent with law. If any provision of this Agreement is
held invalid in part, such invalidity shall in no way affect the remainder of
the provision, and the remainder of such provision, together with all other
provisions of this Agreement shall continue in full force and effect to the full
extent consistent with law.

     7.12 Headings. The headings of sections herein are included solely for
convenience of reference and shall not affect the meaning or interpretation of
any provision of this Agreement.

     7.13 Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered by hand or mailed, certified or registered mail, return receipt
requested, with postage prepaid. If the communication is to the Bank, it should
be directed to the Bank’s Chief Executive Officer and addressed to the Bank’s
corporate office. If the communication is to the Executive, it should be
addressed to the most recent address provided by the Executive to the Bank.

     7.14 IRC § 1035 Exchanges. The Executive recognizes and agrees that after
this Agreement is adopted the Bank may wish to exchange the policy of life
insurance on the Executive’s life, to be used to fund the benefit under Article
2 of this Agreement for another contract of life insurance insuring the
Executive’s life. Provided that the policy is replaced (or intended to be
replaced) with a comparable policy of life insurance, the Executive agrees to
provide medical information and cooperate with medical insurance-related testing
required by a prospective insurer for implementing the policy or, if necessary,
for modifying or updating to a comparable insurer.

     7.15 Entire Agreement. This Agreement constitutes the entire agreement
between the Bank and the Executive concerning the subject matter hereof and
supersedes in its entirety the Salary Continuation Agreement between the Bank
and the Executive dated November 12, 2002. Addendum A to the Salary Continuation
Agreement, also dated November 12, 2002 is hereby terminated in its entirety. No
rights are granted to the Executive under this Agreement other than those
specifically set forth herein.

- 11 -

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the Executive and a duly authorized Bank officer have
signed this Agreement the day and year first written above.

THE EXECUTIVE:  THE BANK:    PREMIERWEST BANK   
                                                           By: 
                                                         Richard Hieb      Its: 
                                                               BANCORP:   
PREMIERWEST BANCORP        By:_____________________________      Its: 
                                                        


Agreement to Cooperate with Insurance Underwriting Incident to I.R.C. § 10355
Exchange

     I acknowledge that I have read this Agreement and agree to be bound by its
terms, particularly the covenant on my part set forth in Section 7.14 to provide
medical information and cooperate with medical insurance-related testing
required by an insurer to issue a comparable insurance policy to cover the
benefit provided under Article 2 of this Agreement.

                                                        
Witness                                                        
Executive



- 12 -

--------------------------------------------------------------------------------



BENEFICIARY DESIGNATION

PREMIERWEST BANK



SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT (SERP)

     I designate the following as beneficiary of any death benefits under this
Supplemental Executive Retirement Plan Agreement:

Primary: _____________________________________________________


Contingent:___________________________________________________


Note: To name a trust as beneficiary, please provide the name of the trustee(s)
and the exact name and date of the trust agreement.

     I understand that I may change these beneficiary designations by filing a
new written designation with the Bank. I further understand that the
designations will be automatically revoked if the beneficiary predeceases me, or
if I have named my spouse as beneficiary and our marriage is subsequently
dissolved.

Signature: ____________________________________________

Date: ________________________________________________

Accepted by the Bank this ________ day of  ________________, _______.



By: _________________________________


Title: ________________________________



- 13 -

--------------------------------------------------------------------------------